Title: From George Washington to Brigadier General Anthony Wayne, 28 December 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir,
          Head Quarters Morris Town Decr 28th 1779
        
        I have received your favour of the 26th—mentioning the sailing of the second Fleet—General Parsons sends me intelligence by which it appears that this Fleet contained the long talked of Embarkation.
        As there is now hardly any probability that any thing will be attempted here in the course of the Winter it is unnecessary to keep the men under your command any longer in their present disagreeable situation. The sooner therefore they can return to their respective regiments the better—You will detach the Massachusetts Troops to the Highlands and march the rest to this Camp.
        Before the seperation of the Corps, I beg the favor of you to present my warmest thanks to the officers and men and to assure them that I have a high sense of the zeal gallantry and good conduct of the former and of the bravery and fidelity of the latter.
        With pleasure I add to this testimony that your own conduct on every occasion has justified the confidence which induced me to appoint you to the command. I am with great regard Your Mo. Obet servant
        
          Go: Washington
        
        
          P.s. You will be pleased to give Genl Irvine who is at Westfield notice of your departure, that in case it is necessary he may replace Guards heretofore kept by yourself or change the disposition of his own.
        
      